Exhibit 10.14
AGREEMENT AND GENERAL RELEASE
     THIS TERMINATION AND RELEASE AGREEMENT (“Agreement and General Release”),
dated as of the Effective Date (as hereinafter defined in paragraph 20), is made
by and between WYNDHAM WORLDWIDE OPERATIONS, INC., a Delaware Corporation (the
“Company”), and VIRGINIA M. WILSON (hereinafter collectively with her heirs,
executors, administrators, successors and assigns, “Ms. Wilson”):
W I T N E S S E T H:
     WHEREAS, Ms. Wilson and the Company are parties to an Employment Agreement
(the “Employment Agreement”), effective as of July 31, 2006, pursuant to which
she is employed as the Chief Financial Officer of the Company; and
     WHEREAS, the Period of Employment as defined in the Employment Agreement
will end on July 31, 2009, and Ms. Wilson and the Company have mutually agreed
not to renew the Employment Agreement, thus resulting in the termination of
Ms. Wilson’s employment; and
     WHEREAS, the terms of this Agreement and General Release are the products
of mutual negotiation and compromise between Ms. Wilson and the Company; and
     Ms. Wilson has carefully considered other alternatives to executing this
Agreement and General Release.
     THEREFORE, Ms. Wilson and the Company, for the full and sufficient
consideration set forth below, agree as follows:
     1. Termination Date. Unless earlier terminated under paragraph 2 below,
Ms. Wilson’s Termination Date shall be on November 13, 2009 (the “Termination
Date”). Effective as of the Termination Date, Ms. Wilson shall execute and
deliver to the Company a letter resigning as an officer and/or director of the
Company and each of its subsidiaries and affiliates.
     2. Early Termination of Employment. Wyndham may terminate Ms. Wilson’s
employment earlier than the Termination Date for Cause, as defined in the
Employment Agreement. In the event of such termination for Cause, or in the
event Ms. Wilson resigns employment prior to the Termination Date, no further
payments or benefits under this Agreement shall be made to Ms. Wilson, and she
shall not be entitled to any such further payments or benefits.
     3. Role and Compensation. From the Effective Date (as defined below)
through and including the Termination Date, Ms. Wilson shall continue to perform
in the role of Chief Financial Officer, performing the same duties she performed
pursuant to the

 



--------------------------------------------------------------------------------



 



Virginia Wilson Separation Agreement
Page 2 of 9
Employment Agreement. She shall continue to be paid at the same rate of pay at
which she currently is paid. She shall continue to be eligible for the same
employee benefits that she is currently receiving, including her participation
in the Company’s Officer Deferred Compensation and Employee Savings Plans, as
well as the executive medical program (MERP) through the Termination Date in
accordance with the Company’s customary practices applicable to senior
executives of the Company. She also will continue to be eligible for tax gross
up, for the use of the company provided automobile, and her financial planning
services. Upon permission from the Company, which permission shall not
unreasonably be withheld, and provided the duties do not conflict with her
duties and obligations to the Company, Ms. Wilson may obtain employment with
another employer prior to the Termination Date. In addition, upon Wyndham’s hire
of a new Chief Financial Officer, and provided Ms. Wilson remains available for
transition purposes through and including the Termination Date, the Company will
relieve Ms. Wilson of her duties as it, in its sole authority, deems
appropriate. Other than as set forth below, Ms. Wilson shall not be eligible for
any other payments from the Company.
     4. Consideration for Release of Claims and Compliance with Promises. In
consideration for the execution by Ms. Wilson of this Agreement and General
Release and compliance with the promises made herein, and provided the Agreement
and General Release is executed and Effective, the Company agrees:

  a.   to pay Ms. Wilson consideration in the amount of Two Million Fifty Six
Thousand Dollars and zero cents ($2,056,000.00), subject to applicable taxes,
withholding and deductions, representing 200% of (a) Ms. Wilson’s annual base
salary, plus (b) her annual target Incentive Compensation Award; said payment to
be made in a single lump sum, no later than twenty (20) business days after the
later of (a) the Effective date of this Agreement and General Release or (b) the
Termination Date.

 



--------------------------------------------------------------------------------



 



Virginia Wilson Separation Agreement
Page 3 of 9

  b.   to vest, effective on the Termination Date, all long-term equity
incentive awards granted to Ms. Wilson during the Period of Employment (as
defined in the Employment Agreement) which otherwise would have vested within
one (1) year of the Termination Date. All such awards which are stock options or
stock appreciation rights will remain open and outstanding for a period of two
(2) years following the Termination Date (but not beyond the original expiration
date). In addition, the post termination exercise period for any outstanding
awards to purchase common stock of the Company and common stock of Avis Budget
Group, Inc., that were converted from awards to purchase common stock of Cendant
Corporation in connection with the separation of Cendant Corporation will be
extended to up to three years from the Termination Date, but not beyond the
original expiration date of the options. This extended exercise period applies
ONLY to stock options which were vested as of December 31, 2004, as adopted by
the Wyndham Worldwide Board of Directors Compensation Committee. For the
avoidance of doubt, the long-term equity incentive awards addressed in this
provision are attached as Exhibit A to this Agreement and General Release.    
c.   Should Ms. Wilson Die or become Disabled, as defined in Section VII of the
Employment Agreement, during the period from July 31, 2009, through the
Termination Date, she (or in the case of her death, then her heirs, successors
or assigns) shall receive the payments and benefits set forth in paragraph 4(a)
and (b) above.     d.   Ms. Wilson may continue to utilize the financial
services provided through The Ayco Company for the remainder of the 2009
calendar year and through the 2009 tax season, ending in April, 2010.     e.  
Ms. Wilson shall be eligible to continue to use the vehicle provided to her
through the PHH Executive Car Lease program, upon the same terms as currently
are in effect, through and until May 31, 2010. At that time, Ms. Wilson shall
have the option to purchase the vehicle in accordance with the terms of such
program. If Ms. Wilson chooses not to purchase the vehicle, she shall relinquish
the vehicle to Human Resources.     f.   Provided Ms. Wilson directs prospective
employers to call either Mr. Holmes or Ms. Falvey, then either or both of them
shall provide a positive reference on Ms. Wilson’s behalf. However, upon general
inquiry to the Human Resources department, prospective employers other than
Released Parties (as defined below) will be advised only as to the dates of
Ms. Wilson’s employment and her most recent job title. Last salary will be
provided if Ms. Wilson has provided a written release for the same.

 



--------------------------------------------------------------------------------



 



Virginia Wilson Separation Agreement
Page 4 of 9

  g.   Provided such services are utilized within one year of the Termination
Date, to provide Ms. Wilson with the Executive Level outplacement service
program offered by DiNicola Partners.

     5. Tax Indemnification. Ms. Wilson is obligated for the payment of any
taxes, local, state or federal which may become due and owing on these sums and
in this regard agrees to hold the Company, its parents, its affiliates,
subsidiaries, divisions, successors and assigns and the employees, officers,
directors and agents thereof (collectively referred to throughout this Agreement
as the “Released Parties”) harmless for any taxes, interest or penalties deemed
by the government as due thereon from her.
     6. Acknowledgment of Adequate Consideration. Ms. Wilson understands and
agrees that she would not receive the monies and/or benefits specified in
paragraph 4 above, except for her execution of this Agreement and General
Release, and the fulfillment of the promises contained herein, and that such
consideration is greater than any amount to which she would otherwise be
entitled.
     7. Release of Claims. Ms. Wilson, of her own free will knowingly and
voluntarily releases and forever discharges the Released Parties, of and from
any and all actions or causes of action, suits, claims, charges, complaints,
promises demands and contracts (whether oral or written, express or implied from
any source), or any nature whatsoever, known or unknown, suspected or
unsuspected, which Ms. Wilson or Ms. Wilson’s heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can shall or may have
against the Released Parties by reason of any matter, cause or thing whatsoever
arising from the beginning of time to the time Ms. Wilson executes this
Agreement and General Release, including, but not limited to:

  a.   any and all claims relating in any way to Ms. Wilson’s employment
relationship with the Company or any of the Releasees, or the termination of
Ms. Wilson’s employment relationship with the Company or any of the Releasees;
including, but not limited to, any claims for salary, bonuses, severance pay, or
vacation pay, any alleged violation of the National Labor Relations Act
(“NLRA”), any claims for discrimination of any kind under the Age Discrimination
in Employment Act of 1967 (“ADEA”) as amended by the Older Workers Benefit
Protection Act (“OWBPA”), Title VII of the Civil Rights Act of 1964 (“Title
VII”), Sections 1981 through 1988 of Title 42 of the United States Code, the
Employee Retirement Income Security Act of 1974 (“ERISA”)(except for vested
benefits which are not affected by this agreement), the Americans With
Disabilities Act of 1990, as amended (“ADA”), the Fair Labor Standards Act
(“FLSA”), the Occupational Safety and Health Act (“OSHA”), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Federal Family and
Medical Leave Act (“FMLA”), the Federal Worker Adjustment Retraining
Notification Act (“WARN”), the Uniformed Services Employment and Reemployment
Rights Act (“USERRA”); and

 



--------------------------------------------------------------------------------



 



Virginia Wilson Separation Agreement
Page 5 of 9

  b.   the New Jersey Equal Pay Law; Law Against Discrimination; Occupational
Safety and Health Laws; Conscientious Employee Protection Act; Tobacco Use
Discrimination Law; Family Leave Act; Wage and Hour Laws; “Workers’
Compensation: Retaliation” provision; Worker Adjustment Retraining Notification
provision; “Political Activities of Employees” provision; “Lie Detector Tests”
provision;     c.   relating to wrongful employment termination or breach of
contract;     d.   any other federal, state or local civil or human rights law,
or any other alleged violation of any local, state or federal law, regulation or
ordinance, and/or public policy, implied or expressed contract, fraud,
negligence, estoppel, defamation, infliction of emotional distress or other tort
or common-law claim having any bearing whatsoever on the terms and conditions
and/or cessation of her employment with the Company including, but not limited
to, any allegations for costs, fees, or other expenses, including reasonable
attorneys’ fees, incurred in these matters.     e.   Provided, however, that
notwithstanding the foregoing, nothing contained in this Release shall in any
way diminish or impair: (i) any rights Ms. Wilson may have, from and after the
date the Agreement is Effective, under this Agreement and Release; (ii) any
rights to indemnification that may exist from time to time under the Company’s
certificate of incorporation or bylaws, or Delaware law; (iii) any rights
Ms. Wilson may have to vested benefits under the employee benefit plans of the
Company; or (iv) any rights or claims Ms. Wilson may have that cannot be waived
under applicable law (collectively, the “Excluded Claims”). Ms. Wilson further
acknowledges and agrees that, except with respect to Excluded Claims, the
Company and the Releasees have fully satisfied any and all obligations
whatsoever owed to Ms. Wilson arising out of her employment with the Company or
any of the Releasees and that no further payments or benefits are owed to
Ms. Wilson by the Company or any of the Releasees.

     8. No Current Charges. Ms. Wilson also acknowledges that she does not have
any current charge against any of the Released Parties pending before any local,
state or federal agency regarding her employment.
     9. No Personal Recovery. Ms. Wilson shall not seek or be entitled to any
personal recovery, in any action or proceeding that may be commenced on
Ms. Wilson’s behalf in any way arising out of or relating to the matters
released under this Agreement and General Release.
     10. Non-Disparagement. Ms. Wilson represents that she has not and agrees
that she will not in any way disparage the Company or any known Released Party,
their current and

 



--------------------------------------------------------------------------------



 



Virginia Wilson Separation Agreement
Page 6 of 9
former officers, directors and employees, or make or solicit any comments,
statements, or the like to the media or to others that may be considered to be
derogatory or detrimental to the good name or business reputation of any of the
aforementioned parties or entities.
     11. Survival of Post Employment Duties of the Employment Agreement.
Ms. Wilson acknowledges and agrees that Sections VIII, IX, X, and XI of the
Employment Agreement, pertaining to “Other Duties of the Executive During and
After the Period of Employment,” “Indemnification,” “Mitigation,” and
“Withholding Taxes,” respectively, are intended to survive the Period of
Employment, and such provisions remain in full force and effect as if fully set
forth herein. For clarification purposes, Ms. Wilson shall honor the Post
Employment Obligations for a period of one year following the Termination Date.
Ms. Wilson also acknowledges her continuing obligations under the Company
Business Principles.
     12. Return of Company Property. Ms. Wilson acknowledges and confirms that
no later than the Termination Date, she will have returned all company property
to the Company including, but not limited to, all Company Confidential and
Proprietary Information in her possession, regardless of the format and no
matter where maintained. Ms. Wilson also certifies that all electronic files
residing or maintained on any personal computer devices (thumb drives, personal
computers or otherwise) will be returned and no copies retained. Ms. Wilson also
will have returned her identification card, and computer hardware and software,
all paper or computer based files, business documents, and/or other Business
Records or Office Documents as defined in the Company Document Management
Program, as well as all copies thereof, credit and procurement cards, keys and
any other Company supplies or equipment in her possession. In addition,
Ms. Wilson confirms that any business related expenses for which she seeks or
will seek reimbursement will have been documented and submitted to the Company.
Finally, any amounts owed to the Company will have been paid.
     13. Business Expense Reimbursement. Ms. Wilson acknowledges and agrees that
in the event Ms. Wilson has been reimbursed for business expenses, but has
failed to pay her American Express bill related to such reimbursed expenses, the
Company has the right and is hereby authorized to deduct the amount of any
unpaid American Express Business Card bill from the severance payments or
otherwise suspend severance payments in an amount equal to the unpaid business
expenses without being in breach of this Agreement and General Release.
     14. Right to Assist Other Parties. Ms. Wilson understands that if this
Agreement and General Release were not signed, she would have the right to
voluntarily assist other individuals or entities in bringing claims against any
of the Released Parties. Ms. Wilson hereby waives that right and agrees that she
will not provide any such assistance other than the assistance in an
investigation or proceeding conducted by the United States Equal Employment
Opportunity Commission or other federal, state or local agency, or pursuant to a
valid subpoena or court order. Ms. Wilson agrees that if such a request for
assistance is made by any agency of the federal, state or local government, or
pursuant to a valid subpoena or court order, she shall advise the company in
writing of such a request no later than three (3) days after receipt of such
request.

 



--------------------------------------------------------------------------------



 



Virginia Wilson Separation Agreement
Page 7 of 9
     15. Governing Law; Severability. This Agreement and General Release is made
in the State of New Jersey and shall be interpreted under the laws of said
State. Its language shall be construed as a whole, according to its fair
meaning, and not strictly for or against either party. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
including the general release language, such provision shall immediately become
null and void, leaving the remainder of this in full force and effect. However,
if as a result of any action initiated by Ms. Wilson, any portion of the general
release language were ruled to be unenforceable for any reason, Ms. Wilson shall
return the consideration paid hereunder to the Company.
     16. Non-Admission of liability. Ms. Wilson agrees that neither this
Agreement and General Release nor the furnishing of the consideration for this
Release shall be deemed or construed at any time for any purpose as an admission
by Ms. Wilson or by the Company of any liability or unlawful conduct of any
kind, all of which Ms. Wilson and the Company deny.
     17. Modification; Waiver. This Release may not be modified, altered or
changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.
     18. Complete Understanding. This Release sets forth the entire agreement
between the parties hereto, and fully supersedes any prior agreements or
understandings between the parties, with the exception of the Surviving
Provisions of the Employment Agreement as referenced and incorporated in
paragraph 11 herein. No statement, representation, warranty or covenant has been
made by either party with respect to the subject matter hereof except as
expressly set forth herein.
     19. Headings. The headings in this Agreement and General Release are for
convenience of reference only and shall not control or affect the meaning or
construction of this Agreement.
     20. Voluntary Execution. Ms. Wilson acknowledges and agrees that meaning,
effect and terms of this Agreement and General Release have been fully explained
to Ms. Wilson; and that she has been advised by the Company that she should
consult with an attorney prior to executing this Agreement and General Release;
and Ms. Wilson is being afforded at least twenty-one (21) days to consider the
meaning and effect of this Agreement and General Release. Ms. Wilson further
understands that she may revoke this Agreement and General Release for a period
of seven (7) calendar days following the day she executes this Agreement and
General Release. Any revocation within this period must be submitted, in
writing, to Mary Falvey, Chief Human Resources Officer, Wyndham Worldwide, 22
Sylvan Way, Parsippany, NJ, and state, “I hereby revoke my acceptance of your
Agreement and General Release.” Said revocation must be personally delivered to
the Company or its designee, or mailed to the Company and postmarked within
seven (7) calendar days of execution of this Agreement and General Release. The
Agreement and General Release shall not be effective, and no payments shall be
due hereunder, until the eighth (8th) day after Ms. Wilson

 



--------------------------------------------------------------------------------



 



Virginia Wilson Separation Agreement
Page 8 of 9
shall have executed the Release and returned it to the Company, assuming that
Ms. Wilson had not revoked her consent to the Release prior to such date (the
“Effective Date”).
WHEREFORE, THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL
RELEASE AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL
RELEASE. MS. WILSON UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY
AND ALL CLAIMS SHE HAD OR MIGHT HAVE AGAINST THE COMPANY; AND SHE ACKNOWLEDGES
THAT SHE IS NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET
FORTH IN THIS DOCUMENT. HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL
RELEASE, TO FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE
SUMS AND BENEFITS SET FORTH IN PARAGRAPH 4 ABOVE, MS. WILSON FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL
RELEASE. MS. WILSON AGREES THAT ANY CHANGES, MATERIAL OR IMMATERIAL TO THIS
AGREEMENT AND GENERAL RELEASE, DID NOT RESTART THE TWENTY-ONE (21) DAY REVIEW
PERIOD.

 



--------------------------------------------------------------------------------



 



Virginia Wilson Separation Agreement
Page 9 of 9
     THEREFORE, the parties to this Agreement and General Release now
voluntarily and knowingly execute this Agreement.

            /s/ Virginia M. Wilson       Virginia M. Wilson   

Signed and sworn before me this 7th day of July, 2009

        /s/ Sherri Lee Grissom     Notary Public   

         
SHERRI LEE GRISSOM WYNDHAM WORLDWIDE OPERATIONS, INC.
    NOTARY PUBLIC OF NEW JERSEY By:   /s/ Mary R. Falvey     My Commission
Expires   Mary R. Falvey    April 15, 2014   Executive Vice President and
Chief Human Resources Officer     

 